Case 1:21-cr-00340-JGK Document 10-1 Filed 06/24/21 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

United States of America Protective Order
v. 21 Cr. 340 (JGK)
Pablo Palos Garcia,

a/k/a “Enrique Zamora,”

Defendant.

 

 

Upon the application of the United States of America, with the consent of the undersigned
counsel, and the defendant having requested discovery under Fed. R. Crim. P. 16, the Court
hereby finds and orders as follows:

1. The Government will make disclosure to the defendant of documents, objects, and
information, including electronicaily stored information (“ESI”), pursuant to Federal Rule of
Criminal Procedure 16, 18 U.S.C. § 3500, and the Government’s general obligation to produce
exculpatory and impeachment material in a criminal case (the “Discovery Materials”).

2. Designated Material. Certain of the Discovery Materials may include material that
the Government wishes to designate as being subject to this Protective Order. The Government
shall be entitled to produce Discovery Materials designated in whole or in part as being subject
to this Protective Order when: (i) the Discovery Materials contain information that affects the
privacy interests of individuals and/or exposes sensitive personal information; and/or (ii)
disclosure of the Discovery Materials would impede, if prematurely disclosed, the

Government’s ongoing investigation of uncharged individuals (collectively, the “Designated

 

 

 

 

USDS SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #: _

DATE FILED: (6 /24/ 202)

 

 

 

 

 
Case 1:21-cr-00340-JGK Document 10-1 Filed 06/24/21 Page 2 of 4

Materials”), The Government shall produce the Designated Materials to the defendant or his
counsel by either (1) designating specific Discovery Materials in whole or in part as being
subject to this Protective Order in emails or other written communications to defense counsel,
or (2) stamping the materials with a Bates or other label making clear that said materials are
Designated Materials.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

3. Designated Materials shall not be disclosed by the defendant or defense counsel,
including any successor counsel (“the defense”) other than as set forth herein, and shall be
used by the defense solely for purposes of defending this action. The defense shall not post
any Designated Materials on any Internet site or network site to which persons other than the
parties hereto have access, and shall not disclose any Designated Materials to the media or any
third party except as set forth below.

4, The Designated Materials may be disclosed by counsel to:

(a) personnel for whose conduct counsel is responsible, i.e., personnel employed by or
retained by counsel, as needed for purposes of defending this action, including third party
vendors;

(b) prospective witnesses for purposes of defending this action;

(c) any other individuals mutually agreed upon by the Government and the defense; and

(d) such other persons as hereafter may be authorized by the Court.

5. The Government may authorize, in writing, disclosure of the Designated Materials

beyond that otherwise permitted by this Order without further Order of this Court.

 
Case 1:21-cr-00340-JGK Document 10-1 Filed 06/24/21 Page 3 of 4

6. If there is a dispute between the parties concerning the Government’s Designated
Materials designation of certain discovery materials, the parties shall meet and confer without
prejudice to a subsequent application by defense counsel seeking de-designation of such
material by the Court. If the defense moves the Court for de-designation of disputed material,
the Government shall respond within seven days of the defense filing, absent further Order of
this Court. The Government shall bear the burden of establishing good cause for its Designated
Materials designation of disputed materials.

7. This Order does not prevent the disclosure of any Designated Materials in any hearing

(a bah neering
or trial held in this action, or to any judge or magistrate judge, Yor purposes of this action. All
filings should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

8. Except for Designated Materials that have been made part of the record of this case,
the defense shall return to the Government or securely destroy or delete all Designated
Materials, including the ESI Designated Material, within 30 days of the expiration of the period
for direct appeal from any verdict in the above-captioned case; the period of direct appeal from
any order dismissing any of the charges in the above-captioned case; or the granting of any
motion made on behalf of the Government dismissing any charges in the above-captioned case,
whichever date is later.

9. The defense shall provide a copy of this Order to prospective witnesses and persons
retained by counsel to whom the defense has disclosed Designated Materials. All such persons

shall be subject to the terms of this Order. Defense counsel shall maintain a record of what

- Designated Materials have been disclosed to which such persons.

 
Case 1:21-cr-00340-JGK Document 10-1 Filed 06/24/21 Page 4 of 4

10. This Order places no restriction on a defendant’s use or disclosure of any material that

was previously within the defendant’s custody, control, or possession, or material that comes into

the defendant’s custody, control, or possession through means other than by the Government.

Retention of Jurisdiction

11. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination

of the case.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney

by: toad ¢ Rothchild Date:

Samuel P, Rothschild
Assistant United States Attorney

fl. De— Date:

 

Jenna Dabbs
Counsel for Pablo Palos Garcia, a/k/a “Enrique Zamora”

SO ORDERED:

—

Dated: New York, New York an
June, 2021

LON

June 4, 2021

June 21, 2021

(tly

iWETIONORABLE JOHN G. KOELTL
UNITED STATES DISTRICT JUDGE

Sis :

 
